DETAILED ACTION
This Office Action incorporates an Examiner's Amendment, a Rejoinder, and Reasons For Allowance.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
 
The application has pending claim(s) 1-24 (withdrawn claims 5-6, 13, 16, and 18 are withdrawn from further consideration).

In response to the Request for Continued Examination filed on 10/25/2021:
The “Objections to the claims” have been entered and therefore the Examiner withdraws the objections to the claims.  
The “Claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph” have been entered and therefore the Examiner withdraws the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Applicant’s arguments, see pages 17-22, filed 10/25/2021, with respect to the pending claims have been fully considered and are persuasive.  Therefore the 35 U.S.C. 102 and 103 rejections have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. William Chung (Reg. No. 62,215) on 11/17/2021.
	The application has been amended as follows:
	For claim 13 on pages 5-6 of Applicant’s Request for Continued Examination (RCE) dated 10/25/2021:
	1.  Please cancel claim 13.

	For claim 16 on pages 7-8 of Applicant’s Request for Continued Examination (RCE) dated 10/25/2021:
	1.  Please cancel claim 16.

	For claim 18 on pages 9-10 of Applicant’s Request for Continued Examination (RCE) dated 10/25/2021:
	1.  Please cancel claim 18.

	For claim 22 on pages 11-12 of Applicant’s Request for Continued Examination (RCE) dated 10/25/2021:
	1.  Please replace -- between the two reference -- at line 25 with “between two reference”.


















Election/Restrictions [Rejoinder]
Claims 1-12, 14-15, 17, and 19-24 are allowable. The restriction requirement among inventions I, II [II.a - II.b], and III as set forth in the Office action mailed on 6/08/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/08/2020 is withdrawn.
In view of the withdrawal of the restriction requirement as set forth above, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.








REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-12, 14-15, 17, and 19-24 (now renumbered as 1-21, for issue) are allowed.
Independent claim 1 (now renumbered as claim 1, for issue) respectively recites the limitations of: after the image determination process, a three-dimensional (3D) shape restoration process of restoring a 3D shape of the object by using a plurality of images including the second image determined to include the point corresponding to the specified measurement point on the first image and the point corresponding to the specified reference point on the first image in the image determination process; a reference dimension setting process of setting a distance between two reference points, where one of the two reference points is the specified reference point on the first image, as a reference dimension; and a measurement process of measuring a distance of the object on the basis of the 3D shape, the specified measurement point, and the reference dimension.
Similarly, independent claims 12 (now renumbered as claim 13, for issue), 15 (now renumbered as claim 16, for issue), 17 (now renumbered as claim 17, for issue), 20 (now renumbered as claim 18, for issue), 21 (now renumbered as claim 19, for issue), 22 (now renumbered as claim 20, for issue), and 24 (now renumbered as claim 21, for issue) respectively recite similar limitations respectively.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        November 19, 2021